PCIJ_A_10_Lotus_FRA_TUR_1927-09-07_JUD_01_ME_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

1927.
7, septembre, DOUZIÈME SESSION (ORDINAIRE)

ssier E.c. X.
tôle XII: 2.

Présents :

MM. HUBER, Président,
LODER, ancien Président,
Weiss, Vice-Président,

Lord FINLAY,

MM. NyxoLu,

Moore,

DE BUSTAMANTE,

ALTAMIRA, Juges,
ODA,

ANZILOTTI,

PESSOA,

Feizi-Daim BEY, Juge national.

ARRÊT N° 9

AFFAIRE DU «LOTUS»

Entre le Gouvernement de la République française, représenté
par M. Basdevant, professeur à la Faculté de Droit de Paris,

et le Gouvernement de la République turque, représenté par
Son Excellence Mahmout Essat Bey, ministre de la Justice.

LA Cour,

composée ainsi qu'il est dit ci-dessus,

après avoir entendu les Parties en leurs observations et conclu-
sions,

a rendu l'arrêt suivant :
5 | ARRÊT N° 9, — AFFAIRE DU « LOTUS »

Par un compromis signé à Genève le 12 octobre 1926 entre les
Gouvernements des Républiques française et turque et déposé au
Greffe de la Cour, conformément à l’article 40 du Statut et à l’arti-
cle 35 du Règlement, le 4 janvier 1927, par les représentants diplo-
matiques à La Haye desdits Gouvernements, ceux-ci ont soumis à la
Cour permanente de Justice internationale la question de compé-
tence judiciaire qui s’est élevée entre eux à la suite de la collision ©
survenue le 2 août 1926 entre les vapeurs Boz-Kourt et Lotus.

Aux termes du compromis, il incombe a la Cour de statuer sur
les questions suivantes :

«r) La Turquie a-t-elle, contrairement à l’article 15 de la
Convention de Lausanne du 24 juillet 1923 relative à l'établissement
et à la compétence judiciaire, agi en contradiction des principes
du droit international — et si oui, de quels principes —en exerçant,
à la suite de la collision survenue le 2 août 1926 en haute mer entre
le vapeur français Lotus et le vapeur turc Boz-Kourt et lors de
l’arrivée du navire français à Stamboul, en même temps que contre
le capitaine du vapeur turc, des poursuites pénales connexes en
vertu de la législation turque, contre le sieur Demons, officier de
quart à bord du Lotus au moment de la collision, en raison de la
perte du Boz-Kourt ayant entraîné la mort de huit marins et
passagers turcs ?

«2) En cas de réponse affirmative, quelle réparation pécuniaire,
s’il doit en résulter une selon les principes du droit international
dans des cas semblables, serait due en faveur du sieur Demons ? »

Donnant suite aux propositions faites d’un commun accord par
les Parties dans le compromis conformément aux dispositions de.
l’article 32 du Règlement, le Président, en vertu de l’article 48 du
Statut et des articles 33 et 39 du Règlement, fixa, aux 1° mars et
24 mai 1927, les délais pour le dépôt par chacune des Parties d’un
Mémoire et d’un Contre-Mémoire respectivement ; aucun délai ne
fut fixé pour le dépôt de répliques, les Parties ayant fait connaître
leur intention de n’en pas présenter.

Les Mémoires et Contre-Mémoires furent dûment déposés au
Greffe dans les délais fixés et firent l’objet des communications
prévues à l’article 43 du Statut.

Au cours des audiences tenues les 2, 3, 6, et 8-10 août 1927, la
Cour a entendu, en leurs plaidoiries, réplique et duplique, les agents
des Parties, indiqués ci-dessus.
6 ARRÊT N° 9. — AFFAIRE DU « LOTUS »

A l'appui de leurs conclusions respectives, les Parties ont soumis
à la Cour, en annexes aux pièces de la procédure écrite, certains
documents dont le bordereau est reproduit à l’annexe.

Pendant la procédure, les Parties ont eu l’occasion de préciser
leurs points de vue respectifs par rapport aux questions soumises à
l’appréciation de la Cour. Elles l’ont fait en formulant des conclu-
sions plus ou moins développées, résumant leurs thèses. C’est ainsi
que, dans son Mémoire, le Gouvernement francais demande qu’il
plaise 4 la Cour:

« Dire et juger que, selon la Convention relative à l’établissement
et a la compétence judiciaire signée 4 Lausanne le 24 juillet 1923
et les régles du droit international, la compétence pour exercer
des poursuites pénales contre l’officier de quart d’un navire fran-
çais, à raison de l’abordage survenu en haute mer entre ce navire
et un navire turc, appartient exclusivement aux tribunaux français ;

«Qu'en conséquence, c’est à tort, contrairement à ladite
Convention et en contradiction des règles du droit international,
que les autorités judiciaires turques ont poursuivi, incarcéré et
condamné le sieur Demons, à raison de l’abordage survenu en
haute mer entre le Lotus et le Boz-Kourt ;

« Par suite, fixer ’indemnité pour réparation du préjudice ainsi
causé au sieur Demons à six mille livres turques et ordonner que
ladite indemnité sera versée par le Gouvernement de la République
turque au Gouvernement de la République francaise. »

De son côté, le Gouvernement turc, dans son Mémoire, demande
simplement qu'il plaise à la Cour «statuer en faveur de la compé-
tence judiciaire turque ».

D'autre part, le Gouvernement français a formulé à nouveau,
dans son Contre-Mémoire, les conclusions déjà énoncées dans le
Mémoire, en en modifiant quelque peu la rédaction, en y introdui-
sant certains éléments nouveaux et en les faisant précéder de consi-
dérants qu’il convient de citer im extenso, vu qu'ils résument d’une
manière brève et précise la thèse du Gouvernement français ; les
considérants et les conclusions nouvelles sont ainsi conçus :

« Attendu que la substitution de la compétence des tribunaux
turcs à celle des tribunaux consulaires étrangers pour connaître
des actions pénales dirigées contre des étrangers a été le résultat
du consentement donné par les Puissances à cette substitution
dans les Conventions signées à Lausanne le 24 juillet 1923 ;
7 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

«Que ce consentement, loin d’avoir été donné pour ce qui
concerne les actions pénales dirigées contre des étrangers à raison
de crimes ou délits commis à l'étranger, a été nettement refusé par
les Puissances et notamment par la France ;

« Que ce refus résulte du rejet d’un amendement turc tendant
à consacrer cette compétence et des déclarations faites à ce propos ;

« Que, par suite, la Convention de Lausanne du 24 juillet 1923,
interprétée à la lumière de ces circonstances et intentions, ne permet
pas que les tribunaux turcs connaissent de poursuites pénales
contre un Français à raison de crimes ou délits commis hors de
Turquie ;

« Au surplus, attendu que selon le droit des gens établi par la
pratique des nations civilisées dans leurs rapports mutuels, un
État n’est pas en droit, en dehors d’accords spéciaux exprès ou
tacites, d'étendre la compétence pénale de ses tribunaux à un
crime ou délit commis par un étranger à l'étranger à raison du
seul fait qu’un de ses nationaux en a été victime ;

« Attendu que les faits accomplis en haute mer à bord d’un navire
de commerce ne sont, en principe, justiciables, au point de vue
pénal, que des tribunaux de l’État dont le navire porte le pavillon ;

«Qu'il y a là une conséquence du principe de la liberté des mers
et que les États y attachant une importance particulière n’y ont
apporté que de rares dérogations ;

« Que, selon le droit existant, la nationalité de la victime n’est pas
un motif suffisant de faire échec à cette règle et qu’il en a été jugé
ainsi dans l’affaire du Costa Rica Packet ;

«Attendu qu’il y a des raisons particulières de maintenir l’appli-
cation de cette régle en cas d’abordage, raisons tirées notamment
du fait que le caractère fautif de l’abordage s’apprécie à la lumière
de règlements purement nationaux s'imposant au navire et dont
l'exécution doit être surveillée par ses autorités nationales ;

« Que l’abordage ne saurait être localisé sur le navire coulé
pour en déduire la compétence des tribunaux du pays de celui-ci,
une telle prétention étant en contradiction avec la réalité ;

« Que la prétention d'étendre, pour cause de connexité, la com-
pétence des tribunaux nationaux de l’un des navires à l'action
dirigée contre un officier de l’autre navire impliqué dans la collision
alors que ces deux navires n’ont pas la même nationalité, ne trouve
aucun appui en droit international ;

« Attendu qu’en décider autrement et admettre la compétence
des tribunaux turcs pour l’action pénale dirigée contre l'officier
de quart du navire français impliqué dans la collision serait intro-
duire une innovation en entière discordance avec des précédents
solidement établis ;
8 ARRÊT N° 9, — AFFAIRE DU « LOTUS »

« Attendu que le compromis soumet 4 la Cour la question d’une
indemnité à allouer au sieur Demons comme conséquence de la
décision rendue par elle sur la premiére question ;

« Que toutes autres conséquences éventuelles de ladite décision,
non soumises à la Cour, sont par là même réservées ;

« Que l'arrestation du sieuf Demons, son emprisonriement et
sa condamnation étant le fait d’autorités incompétentes selon
le droit international, le principe d’une indemnité à son profit
et à la charge de la Turquie ne saurait être contesté ;

« Que son incarcération a duré trente-neuf jours, sa mise en
liberté sous caution n'ayant été que tardivement accordée contrai-
rement aux dispositions de la Déclaration sur l'administration
judiciaire signée à Lausanne le 24 juillet 1923 ;

« Que cette poursuite a été suivie d’une condamnation de nature
à causer au sieur Demons un préjudice au moins moral ;

« Que les autorités turques ont, à la veille de sa condamnation
et alors qu’il avait subi une détention à peu près égale à la moitié
de celle à laquelle il allait être condamné, subordonné sa mise en
liberté à un cautionnement de six mille livres turques ;

« Dire et juger, tant en l’absence qu’en la présence du Gouver-
nement de la République turque :

« Que, d’après les règles du droit international et d’après la
Convention relative à l'établissement et à la compétence judiciaire
signée à Lausanne le 24 juillet 1923, la compétence pour exercer
des poursuites pénales contre l'officier de quart d’un navire français,
à raison de l’abordage survenu en haute mer entre ce navire et un
navire turc, appartient exclusivement aux tribunaux français ;

«Qu'en conséquence, c'est à tort, contrairement aux règles
du droit international et à ladite Convention, que les autorités
judiciaires turques ont poursuivi, incarcéré et condamné le sieur
Demons à raison de l’abordage survenu en haute mer entre le
Lotus et le Boz-Kourt ;

« Par suite, fixer l'indemnité pour réparation du préjudice ainsi
causé au sieur Demons à six mille livres turques et ordonner que
ladite indemnité sera versée par le Gouvernement de la République
turque au Gouvernement de la République française dans le délai
d'un mois à compter de la sentence, et ce sans préjudice du rem-
boursement du cautionnement versé par le sieur Demons ;

«Et donner acte au Gouvernement de la République française
que toutes autres conséquences éventuelles de la décision rendue,
non soumises à la Cour, sont, par là même, réservées. »

Le Gouvernement turc, dans son Contre-Mémoire, se borne à
répéter la conclusion de son Mémoire, en la faisant précéder,
9 ARRÊT N° 9. — AFFAIRE DU «LOTUS»

toutefois, d’un court exposé de sa thèse, exposé qu’il convient de
reproduire, étant donné qu’il fait contre-partie aux considérants
qui précèdent les conclusions du Contre-Mémoire français :

«1, — L'article 15 de la Convention de Lausanne relative à
l'établissement et à la compétence judiciaire réfère entièrement
et de façon absolue — sous réserve seulement de l’article 16 — la
compétence judiciaire turque aux principes du droit international,
Cet article ne saurait supporter la moindre réserve ni la moindre
interprétation faite en lui attribuant un sens différent. En consé-
quence, la Turquie n’a, en vertu de cet article, dans l’emploi de
sa compétence judiciaire en toute affaire qui intéresse les étrangers,
d'autre souci que de ne pas agir en contradiction des principes
du droit international.

«2. — L'article 6 du Code pénal turc, qui est textuellement
emprunté au Code pénal italien, n’est pas, en l’espèce, contraire
aux principes du droit international.

«3. — Les navires en haute mer faisant partie du territoire
de la nation dont ils portent le pavillon, et, dans le cas qui nous
occupe, le lieu du délit étant le vapeur Boz-Kourt battant pavillon
turc, la compétence de la Turquie est formelle dans la poursuite
exercée comme si le cas s’était produit sur son territoire — ainsi
que des faits analogues le démontrent.

«4. — L'affaire Boz-Kourt — Lotus étant un cas de «délit
connexe », le Code d'instruction criminelle — qui est emprunté
à la France — ordonne que l'officier français soit l’objet de pour-
suites connexes en même temps que l'officier turc, ce que confirment
du reste les doctrines et la législation de tous les pays. En consé-
quence, la Turquie est en droit, à ce point de vue également,
d'affirmer sa compétence.

«5. — Si même l’on considère la question du point de vue de
lPabordage seul, aucun principe de droit international d’ordre
pénal n’existant pour arrêter la compétence civilement évidente
de la Turquie, celle-ci est compétente pour entreprendre des pour-
suites pénales. |

«6. — La Turquie exerçant une compétence d’ordre essentiel,
et les États n’étant d’ailleurs pas, de par les principes du droit
international, tenus, dans des cas semblables; de verser des indem-
nités, il est hors de doute qu’il ne saurait être question, pour le
Gouvernement de la République turque, de l'indemnité réclamée
dans le Mémoire français, ce Gouvernement étant compétent pour
exercer des poursuites contre le citoyen français Demons, qui,
par suite d’un abordage, se trouve avoir commis un homicide par
imprudence.

« Plaise à la Cour, statuer en faveur de la compétence judiciaire
turque. »
ro ARRET N° 9. — AFFAIRE DU «LOTUS »

Au cours de la procédure orale, l'agent du Gouvernement français
s'est borné à renvoyer aux conclusions formulées dans le Contre-
Mémoire, en renouvelant simplement la demande de prise d’acte
des réserves qui y étaient formulées pour toutes conséquences de
l'arrêt futur non soumises à la décision de la Cour; acte lui est
maintenant donné de ces réserves.

De son côté, l'agent du Gouvernement turc s’est abstenu, dans
sa plaidoirie et sa duplique, de prendre une conclusion quelconque.
Celle qu’il avait libellée dans les pièces par lui présentées au cours
de la procédure écrite doit, par conséquent, être considérée comme
simplement maintenue.

POINT DE FAIT.

D'après les exposés présentés à la Cour par les agents des Parties
dans leurs Mémoires écrits ainsi que dans leurs plaidoiries orales,
les faits se trouvant à l'origine de l'affaire sont, de l’accord des
Parties, les suivants : :

Le 2 août 1926, vers minuit, un abordage s’est produit entre le
paquebot français Lotus, à destination de Constantinople, et le
vapeur charbonnier turc Boz-Kourt, en un lieu situé cing à six milles
marins au nord du cap Sigri (Mityléne). Le Boz-Kourt, coupé en
deux, a sombré, et huit ressortissants turcs se trouvant 4 son bord
ont péri. Après avoir fait toute diligence pour venir à l’aide des
naufragés, dont dix ont pu étre sauvés, le Lotus a continué sa route _
vers Constantinople, où il est arrivé le 3 août.

Au moment de l’abordage, l'officier de quart à bord du Lotus
était M. Demons, citoyen français, lieutenant au long cours et
premier lieutenant du bord, tandis que les manœuvres du Boz-
Kourt étaient dirigées par son capitaine, Hassan Bey, qui s’est trouvé
parmi les personnes qui ont été sauvées du naufrage.

Dès le 3 août, la police turque procéda, à bord du Lotus, à une
enquête sur l’abordage ; et le lendemain, 4 août, le commandant
du Lotus déposa au Consulat général de France son rapport de mer,
dont il remit copie au capitaine du port.

Le 5 août, le lieutenant Demons fut invité par les autorités turques
à se rendre à terre pour faire une déposition. L’interrogatoire, dont
la longueur eut, incidemment, pour effet de retarder le départ du
II ARRÊT N° 9, — AFFAIRE DU «LOTUS »

Lotus, aboutit à la mise en arrestation du lieutenant Demons —
d’ailleurs sans avis préalable au consul général de France — et de
Hassan Bey, entre autres. Cette arrestation, qualifiée par l’agent
turc de préventive, aurait eu pour objet d'assurer le cours normal
des poursuites pénales intentées, sur plainte des familles des vic-
times de l’abordage, par le ministère public de Stamboul contre les
deux officiers sous Vinculpation d’homicide par imprudence.

La cause fut entendue par la Cour criminelle de Stamboul d’abord
le 28 août. A cette occasion, le lieutenant Demons excipa de l’incom-
pétence de la juridiction turque ; la Cour, cependant, se déclara
compétente. Lors de la reprise des débats, le rx septembre, le lieute-
nant Demons demanda sa mise en liberté sous caution ; il fut donné
suite à cette demande le 13 septembre, la ¢ caution étant fixée a
6.000 livres turques.

Le 15 septembre, la Cour criminelle rendit sa sentence, dont la
teneur n’a pas été communiquée à la Cour par les Parties. Il est
cependant constant qu’elle condamnait le lieutenant Demons a
quatre-vingt jours de prison et à une amende de 22 livres, Hassan
Bey étant condamné à une peine légèrement plus élevée.

Il est également constant que le procureur de la République
turque a formé contre cette décision un pourvoi en cassation qui en
a suspendu l'exécution ; qu’une décision sur ce pourvoi n’est pas
encore intervenue, mais que le compromis du 12 octobre 1926 n’a
pas eu pour effet de suspendre «la procédure pénale . . .. actuelle-
ment en cours en Turquie ».

L'action des autorités judiciaires turques à l'égard du lieutenant
Demons provoqua aussitôt de nombreuses démarches diplomatiques
et autres interventions de la part du Gouvernement français ou de
ses représentants en Turquie, visant soit à protester contre l’arres-
tation du lieutenant Demons, soit à demander sa mise en liberté,
soit à obtenir le dessaisissement des tribunaux turcs en faveur de
la juridiction française.

A la suite de ces démarches, le Gouvernement de la République
turque a déclaré, le 2 septembre 1926, qu’il «ne se refuserait point
à ce que le conflit de juridiction soit porté devant la Cour de
La Haye »
12 ARRÊT N° 9. — AFFAIRE DU «LOTUS » .

Le Gouvernement français ayant ‘donné, le 6 du même mois,
«son plein agrément à la solution proposée», les deux Gouverne-
ments nommèrent leurs plénipotentiaires en vue de la rédaction
du compromis à soumettre à la Cour; ce compromis fut signé à
Genève le 12 octobre 1926, ainsi que cela a été dit ci-dessus, et le

dépé+ des ratifications eut lieu le 27 décembre suivant.

POINT DE DROIT.

Avant d'aborder l'examen des principes du droit international
en contradiction desquels la Turquie aurait agi — et cela contrai-
rement à l’article 15 de la Convention de Lausanne du 24 juillet
1923 relative à l'établissement et à la compétence judiciaire —,
il convient de préciser, à la lumière de la procédure, tant
écrite qu’orale, la situation telle qu’elle résulte du compromis. En
effet, la Cour ayant été saisie de la présente affaire au moyen de la
notification d’un compromis conclu par les Parties en cause, c’est
dans les termes de ce compromis plutôt que dans les conclusions
des Parties qu’elle doit rechercher quels sont les points précis sur
lesquels il lui appartient de se prononcer. A cet égard, il y a lieu de
constater ce qui suit:

1. — La collision, survenue le 2 août 1926, entre le vapeur Lotus,
battant pavillon français, et le vapeur Boz-Kourt, battant pavillon
turc, a eu lieu en haute mer : la juridiction territoriale d’un État
quelconque, autre que la France et la Turquie, n’entre donc pas en
jeu.

2. — La violation éventuelle des principes du droit international
aurait consisté dans l’exercice de poursuites pénales contre le lieu-
tenant Demons. Il ne s’agit donc pas d’un acte particulier de ces
poursuites — tel que l'ouverture d’une instruction criminelle,
Varrestation, la détention préventive ou le jugement rendu par la
Cour criminelle de Stamboul —, mais bien du fait de l’exercice
de la juridiction pénale turque comme tel. C’est pourquoi les théses
avancées par les Parties dans les deux phases de la procédure ont
13 ARRÊT N° 9. — AFFAIRE DU « LOTUS »

trait exclusivement à la question de savoir si la Turquie a, ou n’a
pas, d’après les principes du droit international, compétence pour
exercer des poursuites en l’espèce.

Les Parties sont d’accord pour reconnaître que la Cour n’est pas
appelée à examiner la conformité des poursuites avec la loi turque ;
elle n'a donc pas à examiner si, indépendamment de la question
de la compétence même, les dispositions de la législation turque
invoquées par les autorités turques étaient réellement applicables
en l’espèce, ou si la manière dont les poursuites contre le lieutenant
Demons ont été conduites pourrait constituer un déni de justice et
à ce titre une violation du droit international. Les débats ont roulé
exclusivement sur l'existence ou l’inexistence de la compétence
pénale en l'espèce.

3. — Les poursuites pénales ont eu lieu en raison de la perte du
Boz-Kourt ayant entraîné la mort de huit marins et passagers turcs.
Tl est évident, d’une part, que cette conséquence de la collision
constitue un élément essentiel pour l'institution des poursuites
pénales en question ; d’autre part, il résulte des allégations des
deux Parties qu'aucune intention criminelle n’a été imputée ni à
lun ni à l’autre des officiers responsables des manœuvres des deux
vapeurs ; on est, par conséquent, en présence de poursuites pénales
pour homicide par imprudence ou négligence. Le Gouvernement
français soutient que les infractions aux règlements de navigation
. relèvent exclusivement de la juridiction de l’État du pavillon ; mais

il ne soutient pas qu'un abordage entre deux navires ne puisse
donner lieu également aux sanctions de droit pénal commun prévues
pour le cas d’homicide. Les précédents invoqués par lui et ayant
trait à des cas d’abordage supposent tous la possibilité de poursuites
pénales en vue de pareilles sanctions, la contestation ne portant que
sur la compétence — concurrente ou exclusive — qu’un autre État
pourrait réclamer à cet égard. Ainsi qu’il a déjà été remarqué, la
Cour n’a pas à examiner la légalité des poursuites d’après le droit
turc; les questions de droit pénal relatives au bien-fondé des
poursuites et, partant, à l'existence d’un nexus causalis entre les
actes du lieutenant Demons et la perte de huit ressortissants turcs,
n’entrent pas en ligne de compte pour la Cour. Il ne résulte du reste
pas de la documentation soumise à la Cour dans quelles conditions
précises ces personnes ont péri ; toutefois, il n’est pas douteux que
leur mort puisse être considérée comme suite directe de l’abordage,
I4 ARRÊT N° O. — AFFAIRE DU «LOTUS »

et il n’a pas non plus été allégué de la part du Gouvernement fran-
çais que cette relation entre cause et effet ne puisse exister.

4. — Des poursuites pénales connexes ont eu lieu en méme temps
contre le lieutenant Demons et contre le capitaine du vapeur turc.
En ce qui concerne la notion de connexité, l’agent du Gouvernement
turc, dans les conclusions de son Contre-Mémoire, a renvoyé au Code
d'instruction criminelle turc, dont les dispositions seraient emprun-
tées au Code français correspondant. Or, le droit français connaît,
entre autres, la connexité par unité du temps et du lieu. Donc, en
l'espèce, la Cour interprète la notion en question dans ce sens que
les poursuites contre le capitaine du vapeur turc pour lesquelles
la compétence turque n’est pas contestée, et celles qui ont été diri-
gées contre le lieutenant Demons, ont été considérées par les autori-
tés turques, au point de vue de l'instruction de l’affaire, comme une
unité, étant donné que la collision des deux vapeurs constitue un
ensemble de faits dont l'appréciation, au point de vue du droit
pénal turc, devait être confiée à la même juridiction.

5. — Les poursuites pénales ont eu lieu en vertu de la législation
turque. Le compromis n'indique pas quelles dispositions de cette
législation — soit une, soit plusieurs — entrent en ligne de compte.
Aucun document n’a été soumis à la Cour qui permettrait de savoir
sur la base de quel article du Code pénal turc les poursuites ont été
exercées ; cependant, le Gouvernement français déclare que la Cour
criminelle a fondé sa compétence sur l’article 6 du Code pénal turc,
et, loin de.contredire cette allégation, la Turquie, dans les conclu-
sions de son Contre-Mémoire, affirme la conformité de cet article
avec les principes du droit international. Il ne résulte pas de la
procédure si les poursuites auraient été instituées. uniquement
sur la base dudit article.

L'article 6 du Code pénal turc a la teneur suivante dans la loi
n° 765, du 1 mars 1926 (Journal officiel, n° 320, du 13 mars 1926):

« L’étranger qui, hors les cas prévus par l’article 4, commet à
Vétranger, au préjudice de la Turquie ou d’un Turc, un délit
pour lequel la loi turque prononce une peine restrictive de
la liberté dont le minimum ne soit pas inférieur à une année,
15 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

est puni, d’après le Code pénal turc, pourvu qu'il soit arrêté
en Turquie. Mais la peine est diminuée d’un tiers et, au lieu
de la peine de mort, on applique vingt ans de prison lourde.

« Toutefois, dans ce cas, les poursuites n’ont lieu qu’à la
requête du ministre de la Justice ou sur la plainte de la Partie
lésée.

«Si le délit a été commis au préjudice d’un autre étranger,
le coupable est puni, à la requête du ministre de la Justice,
suivant les dispositions édictées au premier alinéa du présent
article, pourvu toutefois :

«x) qu'il s'agisse d’un fait pour lequel la loi turque
prononce une peine restrictive de la liberté, dont le minimum
ne soit pas inférieur à trois ans ;

«2) qu'il n'existe pas de traité d’extradition ou que
Vextradition n’ait été acceptée ni par le gouvernement du
lieu dans lequel Vinculpé a commis le délit, ni par le
gouvernement de sa patrie. »

Même si la Cour doit admettre que les autorités turques aient cru
devoir baser les poursuites contre le lieutenant Demons sur l’article 6
précité, la question à elle soumise n’est pas celle de la compatibilité
dudit article avec les principes du droit international ; elle est plus
générale. La Cour est appelée à constater si, oui ou non, les prin-
cipes du droit international s'opposent à ce que la Turquie, en vertu
de sa législation, exerce des poursuites pénales contre le lieutenant
Demons. Ni la conformité de l’article 6, comme tel, avec les principes
du droit international, ni l'application de cet article par les autorités
turques, ne forment l’objet du litige ; c’est le fait même de l’institu-
tion des poursuites qui est considéré par la France comme étant en
contradiction avec lesdits principes. Ainsi, le Gouvernement fran-
çais a protesté d’emblée contre l'arrestation, indépendamment
de la question de savoir quelle disposition de sa législation la Tur-
quie invoquerait pour la justifier. Les arguments avancés par le
Gouvernement français au cours de la procédure et fondés sur les
principes qui, selon lui, devraient régir la navigation en haute mer,
démontrent qu’il contesterait à la Turquie la compétence pour les
poursuites contre le lieutenant Demons, même si elles se fondaient
sur une disposition du Code pénal autre que l’article 6, en prenant, |
par exemple, comme point de départ, que le délit en question
devrait. être considéré, à cause. de ses effets, comme ayant été
commis sur le territoire turc même.
16 ARRÊT N° 9, — AFFAIRE DU «LoTus’

Il.

Après avoir établi la situation résultant du compromis, la Cour
doit maintenant vérifier quels sont les principes du droit interna-
tional avec lesquels les poursuites contre le lieutenant Demons
pourraient éventuellement se trouver en contradiction.

C’est l’article 15 de la Convention de Lausanne du 24 juillet 1923,
relative à l'établissement et à la compétence judiciaire, qui renvoie
les Parties contractantes aux principes du droit international pour
la délimitation de leurs compétences judiciaires respectives.

Cette clause a la teneur suivante :

« En toutes matières, sous réserve de l’article 16, les ques-
tions de compétence judiciaire seront, dans Les rapports entre
la Turquie et les autres Puissances contractantes, réglées
conformément aux principes du droit international. »

Le Gouvernement français soutient que le sens du terme « prin-
cipes du droit international » dans ledit article devrait être recher-
ché à la lumière de la genèse de la Convention précitée. Il allègue
à cet effet qu’au cours des travaux préparatoires, le Gouvernement
turc, par un amendement à l’article pertinent d’un projet de texte,
a prétendu étendre sa compétence aux crimes commis dans le terri-
toire d’un tiers État, pourvu que, en conformité avec les lois de la
‘Turquie, ces crimes fussent sous la juridiction des tribunaux turcs.
Cet amendement, à propos duquel les représentants de la France
et de l'Italie ont fait des réserves, a été formellement repoussé par
celui de la Grande-Bretagne ; et, la question ayant été depuis
renvoyée au Comité de rédaction, celui-ci s’est limité, dans sa ver-
sion du projet, à déclarer que la compétence judiciaire serait réglée
d’accord avec les principes du droit international. Le Gouvernement
français déduit de ces faits que le procès intenté contre le lieutenant
Demons est contraire à la pensée qui a dirigé l'élaboration de la
Convention de Lausanne.

La Cour doit rappeler dans cet ordre d’idées ce qu’elle a dit dans
certains de ses arrêts et avis précédents, savoir qu’il n’y a pas lieu
de tenir compte des travaux préparatoires si le texte d’une conven-
tion est en lui-même suffisamment clair. Or, la Cour estime que le
sens des mots «principes du droit international» ne peut, selon
leur usage général, signifier autre chose que le droit international
tel qu'il est en vigueur entre toutes les nations faisant partie de la
17 . ARRÊT N° 9. — AFFAIRE DU « LOTUS »

communauté internationale. Cette interprétation se trouve souli-
gnée par le contexte de l’article même qui dit que les principes du
droit international déterminent entre les Parties contractantes les
compétences judiciaires — du reste, non seulement pénales mais
aussi civiles —, sauf la seule exception visée par l’article 16. En outre,
le préambule de la Convention dit que les Hautes Parties contrac-
tantes ont en vue un règlement, conformément «au droit des gens
moderne », et l’article 28 du Traité de paix de Lausanne, auquel la
Convention en question est annexée, stipule l’abolition complète
du régime des Capitulations «à tous points de vue». Dans ces
conditions, il n’est pas possible — sauf en vertu d’un texte précis —
d'interpréter le terme « principes du droit international » autrement
que comme signifiant les principes en vigueur entre toutes les
nations indépendantes et qui, partant, s'appliquent au même titre
à toutes les Parties contractantes.

Du reste, les travaux préparatoires de la Convention sur l’éta-
blissement et la compétence judiciaire ne fourniraient aucun élément
de nature à écarter l'interprétation qu’imposent les termes mêmes
de l’article 15. Il est vrai que les représentants de la France, de la
Grande-Bretagne et de l'Italie ont repoussé l’amendement turc
dont il a déjà été fait mention. Mais seul le délégué britannique —
d’ailleurs en harmonie avec le droit intérieur de son pays qui con-
sacre le principe de la territorialité en matière de juridiction pénale
— a exposé les raisons de son opposition à l'amendement turc ; les
motifs des réserves française et italienne, ainsi que ceux qui ont
fait exclure du projet élaboré par le Comité de rédaction toute
spécification de l'étendue de la juridiction pénale vis-à-vis des
étrangers, sont inconnus et auraient pu n'avoir aucun rapport
avec les raisons que la France invoque maintenant.

Il convient d’ajouter à ces observations que le texte primitif de
l’article pertinent, lequel texte limitait la juridiction turque aux
crimes commis en Turquie même, a été aussi mis de côté par le
Comité de rédaction ; ce fait pourrait, au même titre, porter à
croire que la pensée des rédacteurs de la Convention a été de ne
restreindre aucunement cette juridiction.

Les deux propositions opposées tendant à définir d’une manière
déterminée le champ d’application des lois pénales turques ayant
été écartées, la formule finalement adoptée d’un commun accord
dans l’article 15 ne peut viser que les principes du droit international
général sur les compétences judiciaires.
18 ARRÊT N° 9, — AFFAIRE DU «LOTUS »

III.

La Cour, appelée à examiner s’il y a des règles de droit internatio-
nal qui auraient été violées par l'exercice de poursuites pénales,
en vertu de la législation turque, contre le lieutenant Demons, se:
trouve placée en premier lieu devant une question de principe,
question qui, en effet, s’est révélée comme fondamentale dans les
Mémoires, Contre-Mémoires et plaidoiries des deux Parties. Le Gou-
vernement français soutient la thèse suivant laquelle les tribunaux
turcs, pour être compétents, devraient. pouvoir se fonder sur un
titre de compétence que le droit international reconnaîtrait en fa-
veur de la Turquie. Par contre, le Gouvernement turc se place au
point de vue selon lequel l’article 15 admettrait la compétence
judiciaire de la Turquie partout où cette compétence ne se heurte-
rait pas à un principe du droit international.

Ce dernier point de vue semble être conforme au compromis.
même, dont le numéro r demande à la Cour de dire si la Turquie:
a agi en contradiction des principes du droit international et quels.
seraient — dans l’affirmative — ces principes. Il ne s’agit donc pas,
selon le compromis, de préciser les principes qui permettraient à la
Turquie d'exercer les poursuites pénales, mais de formuler les prin-
cipes qui éventuellement auraient été violés par ces poursuites.

Cette manière de poser la question est commandée également
par la nature même et les conditions actuelles du droit international.

Le droit international régit les rapports entre des États indépen-
dants. Les règles de droit liant les États procèdent donc de la volonté
de ceux-ci, volonté manifestée dans des conventions ou dans des
usages acceptés généralement comme consacrant des principes de
droit et établis en vue de régler la co-existence de ces communautés
indépendantes ou en vue de la poursuite de buts communs. Les
limitations de l'indépendance des États ne se présument donc pas.

Or, la limitation primordiale qu’impose le droit international à
l’État est celle d’exclure — sauf l’existence d’une règle permissive
contraire — tout exercice de sa puissance sur le territoire d’un autre:
. État. Dans ce sens, la juridiction est certainement territoriale ;
elle ne pourrait être exercée hors du territoire, sinon en vertu d’une
19 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

règle permissive découlant du droit international coutumier ou
d’une convention.

Mais il ne s’ensuit pas que le droit international défend à un Etat
d'exercer, dans son propre territoire, sa juridiction dans toute affaire
où il s’agit de faits qui se sont passés à l'étranger et où il ne peut
s'appuyer sur une règle permissive du droit international. Pareille
thèse ne saurait être soutenue que si le droit international défen-
dait, d’une manière générale, aux États d’atteindre par leurs lois
et de soumettre à la juridiction de leurs tribunaux des personnes,
des biens et des actes hors du territoire, et si, par dérogation à cette
règle générale prohibitive, il permettait aux États de ce faire dans
des cas spécialement déterminés. Or, tel n’est certainement pas
l’état actuel du droit international. Loin de défendre d’une manière
générale aux États d'étendre leurs lois et leur juridiction à des per-
sonnes, des biens et des actes hors du territoire, il leur laisse, à cet
égard, une large liberté, qui n’est limitée que dans quelques cas par
des règles prohibitives ; pour les autres cas, chaque État reste libre
d'adopter les principes qu'il juge les meilleurs et les plus conve-
nables. ‘

C’est cette liberté que le droit international laisse aux États, qui
explique la variété des règles qu’ils ont pu adopter sans opposition
ou réclamations de la part des autres États ; c’est en vue d'apporter
un remède aux inconvénients qui dérivent de pareille variété qu'on
s'efforce, depuis des années, en Europe aussi bien qu’en Amérique,
d'élaborer des conventions, dont leffet serait justement de restrein-
dre la liberté que le droit international laisse actuellement aux États
dans cette matière, en comblant ainsi des lacunes de compétences
ou en faisant disparaître des concurrences de compétences résultant
de la diversité des principes adoptés dans les différents États.

Dans ces conditions, tout ce qu’on peut demander à un Etat,
c’est de ne pas dépasser les limites que le droit international trace
à sa compétence ; en deçà de ces limites, le titre à la juridiction
qu'il exerce se trouve dans sa souveraineté.

Il dérive de ce qui précède que la thèse du Gouvernement fran-
çais, d’après laquelle la Turquie devrait, dans chaque cas, se préva-
loir d'une règle du droit international l’autorisant à exercer sa
juridiction, est en opposition avec le droit international général,
auquel renvoie l’article 15 de la Convention de Lausanne. Pareille
thèse, qui, vu les termes dudit article 15 et l'interprétation que la
20 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

Cour vient de lui donner, s’appliquerait en matière civile aussi bien
que pénale et avec une réciprocité parfaite dans les rapports entre
la Turquie et les autres Parties contractantes, aurait pratiquement
le résultat de paralyser dans bien des cas l’activité des tribunaux,
faute de la possibilité d’invoquer une règle universellement admise,
sur laquelle l'exercice de la juridiction pourrait s'appuyer.

*

Toutefois, il y a lieu de se demander si les considérations qui
précèdent valent réellement pour la matière pénale, ou si ce domaine
est régi par un principe différent, qui pourrait s’expliquer par le
lien étroit qui a longtemps existé entre la suprême juridiction
pénale et la notion d’État, ainsi que par l'importance particulière
que possède la juridiction pénale pour la personnalité humaine.

S'il est vrai que le principe de la territorialité du droit pénal est
à la base de toutes les législations, il n’en est pas moins vrai que
toutes ou presque toutes ces législations étendent leur action à des
délits commis hors du territoire ; et cela d’après des systèmes qui
changent d'État à Etat. La territorialité du droit pénal n’est donc
pas un principe absolu du droit international et ne se confond aucu-
nement avec la souveraineté territoriale.

Cette situation peut être envisagée de deux manières différentes,
correspondant aux points de vue auxquels les Parties se sont res-
pectivement placées. Selon l’un de ces systèmes, le principe de la
liberté, en vertu duquel chaque État peut régler sa législation selon
sa convenance tant que, ce faisant, il ne se heurte pas à une limi-
tation imposée par le droit international, s’appliquerait également
dans le domaine de la législation gouvernant l’étendue de la com-
pétence judiciaire en matière pénale. Selon l’autre système, le carac-
tère exclusivement territorial de la législation en cette matière
constituerait un principe qui excluerait ipso facto, sauf exceptions
expresses, le droit pour les Etats d’étendre au dela de leurs fron-
titres la juridiction pénale de leurs tribunaux ; les exceptions en
question, qui comprennent, par exemple, la juridiction extraterri-
toriale sur les propres ressortissants et celle relative aux crimes
contre la sûreté de l’État, reposeraient, dès lors, sur des règles per-
missives spéciales faisant partie du droit international.
21 ARRÊT N° 9. — AFFAIRE DU « LOTUS »

Si l’on se place, pour les besoins de la démonstration, au point de

vue du dernier de ces systèmes, on doit reconnaître que son exacti-
tude dépend, faute d’une règle conventionnelle, de l’existence d’une
coutume ayant force de droit par laquelie il serait consacré. Il en
est de même en ce qui concerne l’applicabilité du système en ques-
tion — à le supposer reconnu comme bien-fondé — au cas d’espèce.
Il s'ensuit que, même à ce point de vue, avant de rechercher s’il y a
éventuellement une règle du droit international permettant expres-
sément à la Turquie d’instituer des poursuites contre un étranger
pour un délit qu’il aurait commis hors la Turquie, il faudrait com-
“mencer par démontrer en même temps le bien-fondé du système
et son applicabilité à l'espèce. Or, la première de ces démonstrations
doit consister, ainsi qu’on vient de le voir, précisément dans la
preuve de l’existence d’un principe du droit international limitant
la liberté des États en matière de législation pénale.

Par conséquent, que l’on adopte l’un ou l’autre des deux systèmes
exposés ci-dessus, on aboutit, dans le cas d'espèce, au même résul-
tat: la nécessité de rechercher si, oui ou non, le droit international
comporte un principe en vertu duquel il aurait été interdit à la
Turquie d'exercer, dans les circonstances de ce cas, des poursuites
pénales contre le lieutenant Demons. Et, dans les deux hypothèses
également, la recherche doit se faire au moyen d’un examen de
précédents présentant une analogie étroite avec le cas d’espèce ;
car c’est seulement dans les précédents de cette nature que pourrait
se manifester, le cas échéant, l'existence d’un principe général
applicable à l'espèce. En effet, si, par exemple, on trouvait que,
selon la pratique des Etats, la compétence de l’État du pavillon
n'est pas consacrée comme exclusive par le droit international
pour le cas d’abordage en haute mer, il ne serait pas nécessaire de
rechercher l'existence éventuelle d’une règle restrictive plus géné-
rale ; car, par rapport à cette règle — à supposer qu’elle existât —,
l’absence constatée d'une prohibition visant le cas d’abordage en
haute mer prendrait l’aspect d’une règle permissive spéciale.

La Cour doit donc, en tout état de cause, examiner s’il existe, oui
ou non, une règle de droit international limitant la liberté des États
d'étendre la juridiction pénale de leurs tribunaux à une situation
réunissant les circonstances du cas d'espèce.
22 ot ARRÊT N° 9. — AFFAIRE DU «LOTUS »

IV.

La Cour procède maintenant à cette recherche: Y a-t-il dans le

“droit international général, auquel renvoie l’article 15 de la Conven-

tion de Lausanne, une régle qui défende a la Turquie d’exercer des
poursuites pénales contre le lieutenant Demons ?

A cet effet, elle examinera, en premier lieu, la valeur des alléga-
tions faites par le Gouvernement frangais, sans toutefois omettre
de prendfe en considération d’autres aspects possibles du probleme,
qui pourraient démontrer l'existence de la règle restrictive applicable
en l'espèce.

Les arguments invoqués par le Gouvernement français, autres
que ceux qui ont été discutés ci-dessus, se réduisent, en somme, aux
trois suivants :

1) Le droit international ne permettrait pas à un État de pour-
suivre les délits commis par les étrangers à l'étranger, en raison
seulement de la nationalité de la victime ; et tel serait le cas en l’es-
pèce, car le délit devrait être considéré comme ayant été commis
à bord du navire français.

2) Le droit international reconnaîtrait la compétence exclusive
de l'État du pavillon pour tout ce qui se passe à bord du navire
dans la haute mer.

3) Enfin, ce principe s’imposerait avec une force toute particu-
lière lorsqu'il s'agit d’un fait d’abordage.

*
2 *

En ce qui concerne le premier argument, la Cour croit devoir
rappeler tout d’abord que son examen se borne strictement a la
situation d’espéce, car c’est seulement à l’égard de cette situation
que sa décision est demandée.

Comme il a été constaté ci-dessus, les éléments caractéristiques
de la situation de fait sont les suivants : il s’agit d’une collision en
haute mer, entre deux navires de pavillons différents, sur l’un des-
quels se trouvait un des prétendus auteurs du délit, tandis que les
victimes se trouvaient sur l’autre.

Ceci posé, la Cour ne croit pas nécessaire d’examiner la thèse
d’après laquelle un État ne pourrait punir les délits commis à
l’étranger par un étranger en raison seulement de la nationalité
23 ARRÊT N° Q. — AFFAIRE DU « LOTUS »

de la victime. Car cette thèse ne vise que le cas où la nationalité
de la victime est le seul critère sur lequel se fonde la juridiction
pénale de l’État. Même si la thèse en général était exacte — et la
Cour fait toutes réserves à cet égard —, elle ne saurait être invoquée
en l'espèce que si le droit international défendait à la Turquie de
tenir compte du fait que les effets du délit se sont produits sur le
navire turc et, partant, dans un lieu assimilé au territoire turc dans
lequel l’application du droit pénal turc ne peut être contestée, même
par rapport aux délits qui y ont été commis par des étrangers. Or,
pareille règle du droit international n’existe pas. Aucun argument,
d’où il résulterait que les États se reconnaissent obligés, l’un envers
l’autre, de tenir compte seulement du lieu où se trouve l’auteur
du délit au moment du délit, n’est venu à la connaissance de la Cour.
Par contre, il est constant que les tribunaux de beaucoup de pays,
même de pays qui donnent à leur législation pénale un caractère
strictement territorial, interprètent la loi pénale dans ce sens que
les délits dont les auteurs, au moment de l'acte délictueux, se trou-
vent sur le territoire d’un autre État, doivent néanmoins être
considérés comme ayant été commis sur le territoire national, si
c'est là que s’est produit un des éléments constitutifs du délit et
surtout ses effets. La jurisprudence française a admis, elle aussi,
par rapport à des situations diverses, cette manière d'interpréter
le principe de la territorialité. D’autre part, la Cour n’a pas con-
naissance de cas dans lesquels des gouvernements auraient protesté
contre le fait qu’une loi pénale contiendrait une règle à cet effet ou
que les tribunaux d’un pays auraient interprété leur législation
pénale dans ce sens. Par conséquent, du moment que les effets du
délit se sont produits sur le navire turc, il est impossible de soutenir
qu'il y ait une règle de droit international qui défendrait à la Tur-
quie d’exercer des poursuites pénales contre le lieutenant Demons
en raison du fait que l’auteur du délit se trouvait sur le navire fran-
çais. Puisque, ainsi qu’il a été précédemment constaté, le compro-
mis ne vise pas l’article de la législation turque en vertu duquel les
poursuites pénales ont été exercées, mais seulement la contradic- .
tion éventuelle entre les poursuites et les principes du droit interna-
tional, rien ne s’oppose à ce que la Cour se borne à relever que, dans
Vespéce, les poursuites pénales peuvent être justifiées aussi au point
de vue du principe dit de la territorialité.
24 ARRÊT N° 9, — AFFAIRE DU «LOTUS »

Cependant, même si la Cour avait à examiner la compatibilité
de l’article 6 du Code pénal turc avec le droit international, et si
elle estimait que la nationalité de la victime n'était pas en tout
état de cause une base suffisante pour la compétence ‘pénale de
l'État dont la victime est un ressortissant, elle arriverait au
même résultat pour les raisons qui viennent d’être exposées.
Car, quand bien même l’article 6 eût été jugé incompatible
avec les principes du droit international, comme il eût pu se faire
que les poursuites intentées eussent été fondées sur une autre
disposition législative turque, qui, elle, ne serait pas incompatible
. avec lesdits principes, il en résulte que, du seul fait de la non-con-
formité éventuelle auxdits principes de l’article 6, l’on ne saurait
conclure à la non-conformité des poursuites elles-mêmes. Le fait
que les autorités judiciaires auraient commis une erreur dans le
choix de la disposition légale, applicable en l’espèce et compatible
avec le droit international, ne concerne que le droit interne et ne
pourrait intéresser le droit international que dans la mesure où une
règle conventionnelle ou la possibilité d’un déni de justice entre-
raient en ligne de compte.

Ona cherché à faire valoir que le délit d’homicide par imprudence
ne saurait être localisé dans le lieu où l’effet mortel se produit ;
car cet effet n’est pas voulu, et l’on ne saurait dire qu’il y ait
intention délictueuse dirigée, dans la pensée du délinquant, vers le
territoire où l'effet mortel se produit. Contre cette thèse on pour-
rait faire observer que l'effet a une importance toute particulière
dans les délits tels que l’homicide par imprudence, qui sont punis
justement en considération de leur effet plutôt que de la condition
subjective du délinquant. Mais la Cour ne se croit pas appelée à
examiner cette question, qui est une question d'interprétation de
la loi pénale turque. Il lui suffit de constater que rien n’a été allégué
et rien n’a pu être trouvé d'où il résulterait que le droit inter-
national aurait établi une règle imposant aux États pareille inter-
prétation de la notion du délit d’homicide par imprudence.

ex
Le second argument invoqué par le Gouvernement frangais
est le principe d’après lequel l’État du pavillon posséderait une
compétence exclusive sur tout ce qui se passe a bord d’un navire
marchand en haute mer.
25 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

Il est certainement vrai que — en dehors des cas particuliers
déterminés par le droit international — les navires en haute mer
ne sont soumis à d’autre autorité qu’à celle de l’État dont ils portent
le pavillon. En vertu du principe de la liberté de la mer, c’est-à-dire
de l’absence de toute souveraineté territoriale en haute mer, aucun
État ne peut y exercer des actes de juridiction quelconques sur
des navires étrangers. C’est ainsi que, si un navire de guerre se trou-
vant sur les lieux où se produit un abordage entre un navire battant
son pavillon et un navire étranger, envoyait à bord de ce dernier un
officier pour y faire des constatations ou y recueillir des témoignages,
cet acte serait sans doute contraire au droit international.

Mais il n’en dérive aucunement qu’un Etat ne puisse jamais,
dans son propre territoire, exercer une juridiction sur des actes
qui se sont passés à bord d’un navire étranger en haute mer. Le
principe de la liberté de la mer a pour conséquence que le navire
en haute mer est assimilé au territoire de l’État dont il porte le
pavillon, car, comme dans le territoire, cet État y fait valoir son
autorité, et aucun autre État ne peut y exercer la sienne. Tout
ce qu’on peut dire est que, en vertu du principe de la liberté de
la mer, un navire est placé dans la même situation que le territoire
de l’État ; mais rien ne vient à l’appui de la prétention selon laquelle
les droits qu’a l’État du pavillon peuvent aller au delà des droits
qu’il exerce dans son territoire proprement dit. Il s’ensuit que ce
qui se passe à bord d’un navire en haute mer doit être regardé
comme s'étant passé dans le territoire de l’État dont le navire
porte le pavillon. Si donc un acte délictueux commis sur un navire
en haute mer produit ses effets sur un navire portant un autre
pavillon ou sur un territoire étranger, il y a lieu d'appliquer les
mêmes principes que s’il s'agissait de deux territoires d’Etats
différents, et partant de constater qu'aucune règle de droit inter-
national ne défend à l'État dont relève le navire où les effets du
délit se sont manifestés, de considérer ce délit comme s’il avait été
commis dans son territoire et d'exercer des poursuites pénales
contre le délinquant.

Cette conclusion ne saurait être tenue en échec que s’il était
démontré qu’il y a une règle de droit international coutumier qui,
dépassant le principe susénoncé, consacrerait la compétence
exclusive de l’État du pavillon. Le Gouvernement français s’est
efforcé de démontrer l'existence d’une pareille règle en ayant
recours à la doctrine, aux précédents de la jurisprudence nationale
26 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

et internationale, et surtout à des conventions qui, en même temps
qu'elles dérogent au principe de la liberté de la mer, en permettant
aux navires de guerre ou de police d’un État d'exercer une sur-
veillance plus ou moins étendue sur les navires de commerce d’un
autre État, réservent la juridiction aux tribunaux de l’État dont
le navire poursuivi porte le pavillon. ©

De l’avis de la Cour, cette démonstration n’est pas concluante.

Tout d’abord, en ce qui concerne la doctrine, et quelle que puisse
être par ailleurs sa valeur lorsqu'il s'agit de constater l’existence
d'une règle de droit coutumier, il est certainement vrai que tous
ou presque tous les auteurs enseignent que les navires en pleine
mer sont soumis exclusivement à la juridiction de l’État du pavillon.
Mais ce qui importe est la signification qu'ils attachent à ce prin-
cipe ; or, il n'apparaît pas que, généralement, les auteurs donnent
à ce principe une portée différente et plus large que celle qui a été
exposée ci-dessus et qui revient à dire que la juridiction de l’État
sur les navires en haute mer a la même étendue que sa juridiction
dans son propre territoire. Par contre, il ne manque pas d'auteurs
qui, ayant examiné de près la question spéciale de savoir si un
État peut poursuivre des délits commis à bord d'un navire étranger
en haute mer, arrivent à la conclusion ferme que ces délits doivent
être considérés comme s'ils avaient été commis dans le territoire
de l'État dont le navire porte le pavillon, et que, partant, les règles
générales de chaque législation concernant les délits commis à
l’étranger leur sont applicables.

Quant aux précédents, il convient d'observer en premier lieu
que, réserve faite pour les cas d’abordage dont il sera parlé plus
loin, aucun n’a trait à des délits qui auraient intéressé deux navires
battant le pavillon de deux États différents, et que, partant, ils ne
sauraient avoir beaucoup d'importance dans l'affaire qui est devant
la Cour. Le cas du Costa Rica Packet ne fait pas exception, car la
pirogue sur laquelle les actes de déprédation avaient eu lieu était
à la dérive sans pavillon ni équipage, et cette circonstance n’a pas
été sans exercer une influence, peut-être décisive, sur la conclusion
à laquelle l’arbitre est arrivé.

Par contre, il ne manque pas de cas dans lesquels un État a
fait valoir son droit de poursuivre un délit commis à bord d’un
navire étranger et qu'il regardait comme punissable d’après sa
législation. C’est ainsi que la Grande-Bretagne a refusé aux États-
27 ARRÊT N° Q. —— AFFAIRE DU « LOTUS »

Unis l’extradition de John Anderson, matélot anglais, qui avait
commis un homicide à bord d’un navire américain, en alléguant
qu’elle ne contestait pas la juridiction des Etats-Unis, mais qu’elle
avait le droit d’exercer la sienne concurremment. Ce précédent,
auquel d’autres pourraient étre ajoutés, est pertinent, malgré la
nationalité britannique d’Anderson, pour démontrer que le prin-
cipe de la juridiction exclusive du pays du pavillon n’est pas
universellement admis.

Les cas dans lesquels la compétence exclusive de l’État du
pavillon a été reconnue, semblent être plutôt des cas dans lesquels
l'État étranger n'était intéressé qu’au titre de la nationalité de la
victime, titre que la législation de cet État même ou la jurispru-
dence de ses tribunaux ne regardaient pas comme suffisant pour
autoriser la poursuite d’un délit commis par un étranger à l'étranger.

Pour ce qui a trait enfin aux conventions qui réservent expressé-
ment la juridiction exclusive de l’État du pavillon, il n’est pas
absolument certain que cette réserve doive être regardée comme le
maintien du droit commun plutôt que comme la contre-partie
de la compétence extraordinaire que ces conventions reconnaissent
aux navires d'État d’un pays déterminé à l'égard des navires
d'un autre pays en haute mer. À part cela, il y a lieu d’observer
que dans ces conventions, il s’agit de faits d’un caractère particulier,
étroitement liés avec la police des mers, tels que traite des esclaves,
endommagement de câbles sous-marins, pêche, etc., et non de
délits de droit commun. Surtout, il y a lieu de rappeler que les
délits prévus par les conventions dont il s’agit ne mettent en jeu
qu’un seul navire ; on ne saurait donc en tirer aucune conclusion
à l'égard de faits qui mettent en présence deux navires et, partant,
deux juridictions d’Etats différents. :

La Cour arrive donc à la conclusion que le second argument
invoqué par le Gouvernement français, pas plus que le premier,
ne conduit à admettre l'existence d’une règle de droit international,
qui aurait défendu à la Turquie d'exercer des poursuites pénales
- contre le lieutenant Demons.

*
* *

‘Tl ne reste plus alors qu'à examiner le troisième argument
allégué par le Gouvernement français et à rechercher si une règle
28 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

spéciale aux cas d’abordage serait formée, d’après laquelle les
poursuites pénales seraient du ressort exclusif de l’État du pavillon.

Dans cet ordre d'idées, l'agent du Gouvernement français a
appelé l'attention de la Cour sur le fait que les questions de com-
pétence en rhatière d’abordage, si fréquentes devant les juridictions
civiles, ne se rencontrent que très rarement dans la jurisprudence
des tribunaux répressifs. Il en déduit que, en fait, la poursuite
pénale ne se présente que devant les tribunaux de l’État du pavillon
et qu’il y aurait là la preuve d’un consentement tacite des Etats et,
partant, l’expression du droit international positif en matière
d’abordage. |

De l'avis de la Cour, cette conclusion n’est pas fondée. Même
si la rareté des décisions judiciaires que l’on peut trouver dans les
recueils de jurisprudence était une preuve suffisante du fait invoqué
par agent du Gouvernement français, il en résulterait simplement
que les Etats se sont souvent abstenus, en fait, d'exercer des pour-
suites pénales, et non qu'ils se reconnaissent obligés de ce faire ;
or, c’est seulement si l’abstention était motivée par la conscience
d'un devoir de s'abstenir que l’on pourrait parler de coutume
internationale. Le fait allégué ne permet pas de conclure que les
États aient été conscients de pareil devoir ; par contre, comme on
le verra tout à l'heure, il y a d’autres circonstances qui sont de
nature à persuader du contraire.

A la connaissance de la Cour, il n’y a pas de décisions de tribunaux
internationaux en cette matière ; mais on a cité quelques décisions
de tribunaux nationaux. Sans rechercher quelle valeur on pourrait
attribuer à des jugements de tribunaux nationaux lorsqu'il s’agit
d'établir l'existence d’une règle de droit international, il suffira de
constater que les décisions alléguées sont à l’appui tantôt d’une
opinion, tantôt de l’autre. Si le cas de l’Ortigia — Oncle-Joseph
devant la Cour d’Aix et celui du Franconia — Strathclyde devant
la Cour anglaise des Crown Cases Reserved ont pu étre invoqués
par le Gouvernement français comme étant en faveur de la com-
pétence exclusive de l’État du pavillon, par contre, le cas de
lV Ortigia — Oncle-Joseph devant les tribunaux italiens et celui de
l Ekbatana — West-Hinder devant les tribunaux belges ont été cités
à l’appui de la thèse contraire.

De longues discussions ont eu lieu entre les Parties quant à
l'importance de chacune de ces décisions, pour les détails desquelles
29 ARRÊT N° 9. — AFFAIRE DU € LOTUS »

la Cour se borne à renvoyer aux Mémoires et Contre-Mémoires
des Parties. La Cour ne croit pas nécessaire de s’y attarder. Il lui
suffit de constater que, la jurisprudence nationale étant ainsi
partagée, il n’est guère possible d’y voir un indice de l’existence de
la règle restrictive de droit international, qui seule pourrait servir
de fondement à la thèse du Gouvernement français.

En revanche, la Cour croit devoir souligner le fait qu’il n'apparaît
pas que les États intéressés se soient opposés aux poursuites pénales
relatives à des cas d’abordage devant les tribunaux d’un pays autre
que celui du pavillon ou qu'ils aient avancé des protestations :
leur conduite ne semble guère avoir été différente de celle qu'ils
tiennent dans tous les cas de juridictions concurrentes. Cette
circonstance va directement à l'encontre de l’existence du consen-
tement tacite des États en faveur de la compétence exclusive de
l'État du pavillon, que l'agent du Gouvernement français a cru
pouvoir déduire de la rareté des questions de compétence devant
les tribunaux répressifs. Il ne semble guère probable, et il ne serait
pas conforme à la pratique internationale, que le Gouvernement
français dans le cas de I’ Ortigia — Oncle-Joseph et le Gouvernement
allemand dans celui de l Ekbatana — West-Hinder eussent omis de
protester contre lexercice de la juridiction pénale de la part des
tribunaux italiens et belges, si vraiment ils avaient pensé qu'il y
avait là une violation du droit international.

Quant à l'affaire du Franconia (R. v. Keyn 1877, L. R. 2 Ex.
Div. 63), sur laquelle l'agent du Gouvernement français s’est
particulièrement appuyé, il convient d'observer que la partie de
la décision qui est le plus étroitement reliée au cas présent,
est la partie qui a trait à la localisation du délit sur le navire
abordeur.

Or, quelle que soit, par ailleurs, la valeur de la thèse adoptée par
la majorité des juges sur ce point précis, il ne semble guére douteux
que si, dans l’esprit de ces juges, elle découlait d’une régle de droit
international, leur conception de ce droit, particuliere 4 la juris-
‘ prudence anglaise, est loin d’être généralement admise, même
dans les pays de common law. Cette manière de voir semble d’ailleurs
confirmée par le fait que le point de vue auquel s’est placée la
majorité des juges en ce qui a trait à la localisation d’un délit
dont l’auteur se trouve dans le territoire d’un État et dont les
30 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

effets se réalisent dans un autre Etat, a été abandonné dans des:
décisions anglaises plus récentes (R. v. Nillins, 1884, 53 L. J. 157;
R. v. Godfrey, L. R. 1923, 1 K. B. 24). Cette évolution de la juris-
prudence anglaise vient à l'appui de la thèse d’après laquelle le
droit international laisse toute liberté aux États sous ce rapport.

A Vappui de la thèse d’après laquelle la compétence pénale
dans les cas d’abordage appartiendrait exclusivement à l’État du
pavillon, on a fait valoir qu'il s’agit de l’observation des règlements
nationaux de chaque marine, et que la sanction efficace ne consiste
pas autant à infliger au capitaine quelques mois de prison qu’à
lui retirer son brevet de capitaine, c’est-à-dire le commandement
du navire.

A cet égard, la Cour doit souligner que les poursuites ont lieu
pour un délit de droit commun et non pour une infraction discipli-
naire. Ni la nécessité de tenir compte d’un règlement administratif
(même en laissant de côté la circonstance qu'il s’agit de règlements
uniformes adoptés par les États à la suite d’une conférence inter-
nationale), ni l'impossibilité d'appliquer certaines sanctions disci-
plinaires, ne sauraient empêcher l'application de la loi pénale et des
mesures répressives pénales.

La conclusion à laquelle la Cour arrive est donc qu’il n'existe
pas de règle de droit international, relative aux cas d’abordage,
qui réserverait les poursuites pénales à la compétence exclusive
de l’État du pavillon. |

Cette conclusion s'explique d’ailleurs assez facilement si l’on
tient compte de la manière dont l’abordage met en présence deux
juridictions d’Etats différents.

Le délit pour lequel le lieutenant Demons semble avoir été
poursuivi serait un acte ayant sa manifestation initiale — négligence
ou imprudence — à bord du Lotus, tandis que ses effets se sont
produits sur le Boz-Kourt. Entre ces deux éléments, il y a une
indivisibilité juridique absolue, à tel point que, une fois ces éléments
séparés, le délit n’existe plus. Ni la compétence exclusive de l’un
ou de l’autre État, ni la compétence de l’un et de l’autre limitée
aux faits qui se sont passés sur le navire respectif, ne semblent de
nature à satisfaire aux exigences de la justice et à une protection
efficace des intérêts des deux États. Il n’est que naturel que chacun
puisse exercer sa juridiction et que cette juridiction s’étende au fait
31 ARRET N° 9. — AFFAIRE DU « LOTUS »

tout entier. On est donc en présence d’un cas de juridictions
concurrentes.

La Cour, étant arrivée à la conclusion que les arguments invoqués
par le Gouvernement français, ou bien ne sont pas pertinents en
l’espèce, ou bien ne démontrent pas l'existence d’un principe du
droit international qui excluerait la compétence de la Turquie
d'entreprendre les poursuites en fait exercées contre le lieutenant
Demons, constate que, dans l’accomplissement de sa tâche de
connaître elle-même le droit international, elle ne s’est pas bornée
à cet examen, mais a étendu ses recherches à tous précédents,
doctrines et faits qui lui étaient accessibles et qui auraient, le cas
échéant, pu révéler l'existence d’un des principes du droit inter-
national visés par le compromis. Ces recherches n’ont pas abouti
à un résultat affirmatif. Il y a donc lieu de constater qu'aucun
principe de droit international, dans le sens de l’article 15 de la
Convention de Lausanne du 24 juillet 1923, ne s'oppose à l'exercice
des poursuites pénales dont il s'agit. En conséquence, la Turquie,
en intentant, en vertu de la liberté que le droit international laisse
à tout Etat souverain, les poursuites pénales en question, n’a pu,
en l’absence de pareils principes, agir en contradiction des principes
du droit international aux termes du compromis.

La Cour constate enfin qu’elle n’a pas besoin de s’occuper de la
question de savoir si le fait que les poursuites pénales dirigées
contre le lieutenant Demons étaient connexes à celles contre le
capitaine du Boz-Kourt serait de nature à justifier l'extension de la
juridiction turque. Cette question ne se serait posée qu’au cas ot
la Cour serait arrivée à la conclusion qu’une règle de droit inter-
national défendait à la Turquie d'exercer des poursuites pénales
contre le lieutenant Demons, car alors seulement il y aurait eu
lieu de se demander si ladite règle pouvait être tenue en échec
par le fait de la connexité.
32 ARRÊT N° 9, — AFFAIRE DU «LOTUS»

V.

Ayant ainsi répondu négativement à la première question posée
par le compromis, la Cour n’a pas à s’occuper de la seconde question,
relative à la réparation pécuniaire qui, éventuellement, aurait pu
être due en faveur du lieutenant Demons.

PAR CES MOTIFS,

La Cour,

jugeant contradictoirement,
décide, les voix étant également partagées, par la voix prépon-
dérante du Président :

1) qu’en exerçant, à la suite de la collision survenue le 2 août 1926
en haute mer entre le vapeur français Lotus et le vapeur turc
“Boz-Kourt, et lors de l’arrivée du navire français à Stamboul, des
poursuites pénales en vertu de la législation turque contre le lieute-
nant Demons, officier de quart à bord du Lotus au moment de la
collision, en raison de la perte du Boz-Kourt ayant entraîné la mort
de huit ressortissants turcs, la Turquie n’a pas, contrairement
à l’article 15 de la Convention de Lausanne du 24 juillet 1923
relative à l'établissement et à la compétence judiciaire, agi en
contradiction des principes du droit international ;

2) que, dès lors, il n’y a pas lieu de statuer sur la question de la
réparation pécuniaire qui aurait éventuellement été due en faveur
du lieutenant Demons au cas où la Turquie, en intentant des pour-
suites contre cet officier ainsi qu’il a été dit ci-dessus, aurait agi
en contradiction des principes du droit international.

Le présent arrêt ayant été rédigé en français, conformément aux
dispositions de l’article 30, premier alinéa, deuxième phrase, du
Statut de la Cour, une traduction en anglais y est jointe.
33 ARRÊT N° 9. — AFFAIRE DU «LOTUS »

Fait au Palais de la Paix, à La Haye, le sept septembre mil
neuf cent vingt-sept, en trois exemplaires, dont l’un restera déposé
aux archives de la Cour et dont les autres seront transmis aux
agents des Gouvernements parties en cause respectivement.

Le Président :

(Signé) Max HUBER.

Le Greffier :

(Signé) À. HAMMARSKJOLD.

MM. Loder, ancien Président, Weiss, Vice-Président, et lord
Finlay, MM. Nyholm et Altamira, juges, déclarant ne pas pouvoir
se rallier à l’arrêt rendu par la Cour et se prévalant du droit
que leur confère l’article 57 du Statut, ont joint audit arrêt les
exposés suivants de leur opinion individuelle.

M. Moore, dont l'opinion différe de l'arrêt uniquement en
raison des rapports entre les poursuites pénales visées en l'espèce
et l’article 6 du Code pénal turc, a également joint l’exposé
de son opinion individuelle.

(Paraphé) M. H.

(Paraphé) À. H.
